NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        MAR 8 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

    UNITED STATES OF AMERICA,                       No.    16-30011

                     Plaintiff-Appellee,            D.C. No. 2:14-cr-00223-RSL-1

     v.
                                                    MEMORANDUM *
    DAVID MICHAEL SCHWABLAND,

                     Defendant-Appellant.

                       Appeal from the United States District Court
                         for the Western District of Washington
                        Robert S. Lasnik, District Judge, Presiding

                                Submitted March 6, 2017**
                                  Seattle, Washington

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

          The sole issue in this case is whether the district court erred in refusing to

suppress the fruits of a search. The district court found that the search was incident

to a lawful custodial arrest; David Schwabland was subsequently convicted of being

a felon in possession of a firearm. On appeal, Schwabland argues only that he was


*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
not under custodial arrest when searched. We have jurisdiction under 28 U.S.C.

§ 1291 and affirm.

         1.   Before the search, the officer told Schwabland that he was under arrest,

handcuffed him, and read him his Miranda rights. The officer then searched

Schwabland, retrieved various objects from his wallet, and questioned him. Another

officer placed Schwabland in the back of a police car, where he remained for

approximately thirty minutes. During that time, the arresting officer talked to him

again.

         2.   Schwabland argues that no custodial arrest occurred because

(1) officers eventually drove him home instead of taking him to the police station,

(2) the arresting officer’s general practice was to release misdemeanants with a

citation, and (3) the police department discouraged booking misdemeanants because

of jail overcrowding. But there is “no mechanical checklist” for custodial arrest;

rather, our review “turns on the particular facts and circumstances of each case.”

United States v. Parr, 843 F.2d 1228, 1231 (9th Cir. 1988). A reasonable person in

Schwabland’s position “would have undoubtedly felt that he was under arrest.”

United States v. Mota, 982 F.2d 1384, 1387 (9th Cir. 1993). The search in this case

was not merely a “search incident to citation.” Knowles v. Iowa, 525 U.S. 113, 115

(1998). See also Berkemer v. McCarty, 468 U.S. 420, 434 (1984) (“There can be no

question that respondent was ‘in custody’ at least as of the moment he was formally


                                          2
placed under arrest and instructed to get into the police car.”).

      AFFIRMED.




                                           3